In re Jackson, Eli; — Defendants); applying for supervisory and/or remedial writ; Parish of East Baton Rouge, 19th Judicial District Court, Div. “H”, Nos. 2-81-572, 8-82-604.
Granted in part; denied in part. Relator’s request for an appeal bond is' granted and the trial court is ordered to set bond pending appeal as directed by the First Circuit Court of Appeal on October 15, 1990. See La.C.Cr.P. art. 314. In all other respects, this petition is denied as relator’s appeal is pending in the court of appeal. See La.C.Cr.P. art. 924.1.